Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al (US 2016/0379639) hereafter Weinstein in view of Fox et al. (US 2015/0161406) hereafter Fox.

identifying a first protected piece from a conversation, wherein the first protected piece corresponds to a portion of the conversation that includes sensitive information (para 26-29, sensitive data classifiers 118a-e); 
performing the first type of protection action on the first protected piece to form a modified conversation, wherein the modified conversation is devoid of the sensitive information (para 19, 33-38, delete at least a portion of the sensitive data).
Weinstein does not explicitly disclose selecting, from a plurality of types of protection actions, a first type of protection action for the first protected piece, wherein a type of sensitive information associated with the first protected piece indicates from which of the plurality of types of protection actions to select. However, in an analogous art, Fox discloses desktop redaction and masking including selecting, from a plurality of types of protection actions, a first type of protection action for the first protected piece, wherein a type of sensitive information associated with the first protected piece indicates from which of the plurality of types of protection actions to select (para 11-13, 45-46, 54-55, 70).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Weinstein with the implementation of Fox in order to have customized strictness policy specifying the levels of redaction for different levels of sensitivity (para 79).

Claims 9 and 17 are similar in scope to claim 1 and are rejected under similar rationale.

Claim 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Fox as applied to claim 1 above, and further in view of Ayan et al. (US 2014/0316764) hereafter Ayan.
3. Weinstein and Fox disclose the computer-implemented method of claim 1, but does not explicitly disclose further comprising: requesting additional clarifying information about the protected (fig 2 and corresponding text); adjusting the confidence score, in response to receiving the additional clarifying information, to form an adjusted confidence score (fig 2 and corresponding text); and determining that the protected piece is associated with the type of sensitive information based on the adjusted confidence score exceeding the given threshold level (Weinstein would reevaluate the now clarified word/utterance).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Weinstein and Fox with the implementation of Ayan in order to present the clarification in a natural language manner (Abstract).

Claims 11 and 19 are similar in scope to claim 3 and are rejected under similar rationale.

Claim 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Fox as applied to claim 1 above, and further in view of Matsuoka et al. (US 2016/0364963) hereafter Matsuoka.
4. Weinstein and Fox disclose the computer-implemented method of claim 1, but does not explicitly disclose further comprising: identifying a first portion of the conversation corresponding to a first protected piece in the plurality of protected pieces; identifying a second portion of the conversation corresponding to a second protected piece in the plurality of protected pieces; and determining that the (fig 8 and corresponding text, para 109; see also fig 6 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Weinstein and Fox with the implementation of Matsuoka in order to allow users to control whether programs or features collect user information (para 187).

Claims 12 and 20 are similar in scope to claim 4 and are rejected under similar rationale.

Allowable Subject Matter
Claims 2, 5-8, 10, 13-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 9, 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 using Weinstein in view of Fox.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.